department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend city j m state n date t ceo president contact person identification_number contact number fax number employer_identification_number uil dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you incorporated in the state of mon n your articles of incorporation state you were formed to write grants for funds to help low income residents with food clothing shelter and medical needs as well as charitable organizations that serve the uninsured and underserved your by-laws state that you are organized for community and economic development purposes which include to promote community and economic development to provide grant writing and notary public services and to meet the needs of low to medium income residents and charitable organizations letter cg catalog number 47630w t is your chief_executive_officer and president at the time your application_for exemption was submitted t was your only board member and your articles of incorporation listed t as the sole incorporator your by-laws indicate t is responsible for your overall policy and direction your by-laws also state that all officers except for t will serve two year terms your executive summary indicated t’s administrative skills include preparing state and federal grants you initially stated t is a self employed grant writer but later responded t is not your office is located in the home of t in j m your primary activity will be providing grant writing services for a fee to low to medium income individuals for small_business grants for entrepreneurship economic development programs or business opportunities and community based initiative grants for social programs assist local charitable organizations in raising funds for emergency housing food pantries free medical clinics prescription drug assistance and utility assistance finally you indicated you will provide notary services to your customers you will also the vision statement in your business plan states that you hope to be a highly successful business that is recognized for its excellent grant writing services states that your services will be offered at affordable costs and your operations will be home- based the company overview the business goals and objectives section of your business plan provides further detail about your operations it explains you chose to become a home-based business due to low start_up costs and minimal financial risk therefore profitability can be realized because of low operating costs the plan states being a minority nonprofit small_business owner is one of your strengths as well as having the corporate officer reside in the service delivery area you plan to have an aggressive advertising campaign and will try to attract customers by word of mouth business cards postcards flyers pamphlets radio announcements television commercials telephone calls personal contacts and the internet you will begin your operations by providing grant writing services to low to medium income residents and charitable organizations you will also offer notary public services to your customers to expand your services you plan to hire a multi-media specialist in the future for public relations and a paralegal to assist customers with the preparation of legal documents individuals and organizations not represented in the market segment or who reside outside the target market can retain services based upon a retainer fee for time required to write the grant and the size of the grant you estimated that percent of your customers will be from your target market and at least percent will be from outside of the target market your fee schedule is complex and varies depending on whether or not your customer is inside or outside your target market it also varies depending on the size of the grant however regardless of where the customer lives or the size of the grant all of your revenue will come from fees for services in the form of an hourly charge a retainer fee or a percentage of the grant you anticipate charging an average percentage of of the grant through the administrative cost ceilings percentage of grant of various combinations of grants this income was included on your financial data page of form_1023 as gifts grants and contributions received even though you consider this revenue as a grant it is actually a fee charged for performing the grant writing service it is not a voluntary contribution to your letter cg catalog number 47630w organization your fee amounts were determined based on the fees charged by a private grant writer you submitted a list of start_up costs with your application that includes professional fees insurance deposits supplies utilities trash telephone internet postage and advertising your rent and utilities were calculated based on the percentage use of t’s home law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an applicant organization must establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government in revrul_72_369 1972_2_cb_245 states that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organization does not qualify for exemption providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organization is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a letter cg catalog number 47630w nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law you are not described in sec_501 of the code because you are not operated exclusively for charitable or educational_purposes grant writing and notary services are not exempt_activities although you meet the organizational_test you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because you fail the operational_test you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities are not in furtherance of an exempt_purpose letter cg catalog number 47630w contrary to sec_1_501_c_3_-1 of the regulations you have not established that you serve public rather than private interests t has total control_over your operations as evidenced in your by-laws you operate out of t’s home and t will provide professional grant writing services to individuals and organizations that seek such services from you you have no governance provisions with respect to transactions with or services provided by t you have not established that your operations will not inure to the benefit of t accordingly you are not formed exclusively for charitable purposes as defined in sec_1_501_c_3_-1 of the regulations although you have stated you will serve low income individuals you will no other qualifiers were also make your services available to medium income individuals provided for medium income individuals even if you did provide your services only to low- income individuals the manner in which your services are provided are not charitable you are similar to the organization described in revrul_72_369 like the organization in this ruling you are providing services for a fee the fees charged cover all costs associated with your operations including professional fees salaries rent utilities etc as in the ruling furnishing your services at cost lacks the donative element necessary to establish your activity as charitable therefore even though some of your services are provided to charities and low- income individuals furnishing services at cost lacks the donative element necessary to establish the activity as charitable as stated in the revenue_ruling providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit your grant writing service is also a trade_or_business ordinarily carried on for profit similar to the organization described in easter house v u s your activities are conducted in a commercial manner indistinguishable from your for-profit counter parts all of your revenue is derived from fees for services either in the form of taking a percentage of the grant or charging an hourly rate no contributions are received from the public you are in direct competition with for-profit grant writers and will engage in advertising in order to secure clients you are like the organization described in living faith inc v commissioner because you are operating as a business and are in direct competition with all other private grant writers your prices were based on pricing formulas provided to you from a private grant writer you will have an ongoing advertising campaign and have no plans to solicit charitable_contributions in fact every aspect of your business plan is similar to a commercial for-profit grant writer the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes as stated in better business bureau of washington d c inc v united_states supra because more than an insubstantial part of your activities are conducted in a commercial manner you are precluded recognition of tax exemption under sec_501 code per sec_1_501_c_3_-1 of the regulations letter cg catalog number 47630w applicant’s position you state that you are different from a commercial enterprise because you operate for the good of the public not to make a profit you serve the needs of low-to-medium income residents in response to the rates charged for your services you indicated the retainer revenue fee is adjusted to cover costs you predict that as the grants increase the retainer revenue will decrease you stated the hourly rate can easily be readjusted to ensure fees are substantially below cost service’s response to applicant’s position as explained above performing services for a fee is not a charitable activity the fact that fees charged cover all expenses proves your commercial nature your rates are similar to private grant writers and several other factors indicate you are in direct competition with and indistinguishable from your for-profit counter parts as explained above the amounts received by you as a percentage of the grant are also considered fees for services therefore the facts show all of your revenue is received from fees for services the fact you can easily adjust your rates to change the amount of revenue you receive from each of your three sources further shows you operate in a commercial manner and not to benefit the public even though the public may benefit from the services you provide the facts show a more than insubstantial non- exempt_purpose of operating in a commercial manner conclusion based on the facts and applicable law your activities are conducted in a commercial manner causing you to fail the operational_test furthermore you have failed to establish your operations will not inure to the benefit of t accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal letter cg catalog number 47630w knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
